Exhibit ROSS MILLER Secretary of State 204 Carson Street, Ste. 1 Carson City, Nevada 89701-4299 (775)684-5708 Website: secretaryofstate.biz Certificate of Amendment (PURSUANT TO NRS 78.) Filed in the office of Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20070045843-93 Filing Date and Time 01/23/200711:28 AM Entity Number C23688-2000 USE BLACK INKONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Amendment to Articles of Incorporation For Nevada Profit
